The plaintiffs’ motion for review of the order of the Superior Court in Hartford County concerning the rectification of the appeal having been considered and it appearing that that order entitled “Order re Motion for Correction of Finding” dated July 3, 1972, is ambiguous, thus making it impossible for this court to determine its effect on the original limited finding, it is ordered that the Superior Court file a *661corrected finding complete in itself, incorporating therein any corrections which it intended to make by its order of July 3, 1972.
Bruce Mayor and Dwight O. Schweitzer, in support of the motion.
David T. Ryan, in opposition.
Submitted September 13
decided October 6, 1972